Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-6 and 19-20 are presented for examination.

Reasons for Allowance
The following is an examiner's statement of reasons for allowance: 
The prior art of record does not teach or suggest individually or in combination about an electronic device comprising of many things (but listing here few to keep it short): a display screen with a touch sensor integrated circuit (IC); a pressure sensor integrated circuit to detect a pressure applied by a user input; at least one processor electrically connected to the display screen; while at least a portion of the processor is in a sleep mode, display one or more graphical elements in a selected area of the display having a substantially black background screen, detect the user input using the touch sensor IC, determine whether the user input is in a first area of the display, based on determination that the user input is in a first area of the display, deactivate the displaying of the one or more graphical elements in response to detecting a change in pressure of the user input using the pressure sensor IC, and based on determination that the user input is in a second area of the display other than the first area of the display, maintain the displaying of the one or more graphical elements, and wherein the first area of the display and the second area of the display are substantially on a same plane.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


Pursuant to MPEP 606.01, the title has been changed to read:
-- METHOD FOR DISPLAYING ONE OR MORE GRAPHICAL ELEMENTS IN A SELECTED AREA OF DISPLAY WHILE A PORTION OF PROCESSOR IS IN A SLEEP MODE --


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURESH K SURYAWANSHI whose telephone number is (571)272-3668. The examiner can normally be reached M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M Lo can be reached on 5712729774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SURESH SURYAWANSHI/            Primary Examiner, Art Unit 2116